Name: Commission Regulation (EEC) No 2713/83 of 28 September 1983 on the supply of common wheat and of common wheat flour to the world food programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 83 Official Journal of the European Communities No L 268/ 13 COMMISSION REGULATION (EEC) No 2713/83 of 28 September 1983 on the supply of common wheat and of common wheat flour to the World Food Programme as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purpose of the common agricultural policy (^ as last amended by Regulation (EEC) No 2543/73 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 26 April 1982 the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure , 14 401 tonnes of cereals to the World Food Programme under its food-aid programme for 1982 ; Whereas on 26 April 1982 the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure , 109 tonnes of cereals to the World Food Programme under its food-aid programme for 1982 ; whereas the invitations to tender opened in the Community under Commission Regula ­ tions (EEC) No 2257/83 of 1 August 1983 Q and (EEC) No 2404/83 of 24 August 1983 (8) on the supply of 109 tonnes of common wheat to the World Food Programme as food aid were not carried out ; whereas a third invitation to tender should therefore be opened ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (9), as last amended by Regulation (EEC) No 3323/81 ( 10) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . A rticle 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 September 1983 . For the Commission Poul DALSAGER Member of the Commission ;  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . [&gt;) OJ No L 164, 14 . 6 . 1982, p. 1 . ; 3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12 . 1982, p. 1 . P) OJ No 106 , 30 . 10 . 1962, p. 2553/62 . (6 OJ No L 263 , 19 . 9 . 1973 , p. 1 . 0 OJ No L 216, 6 . 8 . 1983 , p. 16 . (") OJ No L 236, 26 . 8 . 1983 , p. 10 . O OJ No L 192, 26. 7 . 1980 , p. 11 . ( ,0) OJ No L 334, 21 . 11 . 1981 , p. 27 . No L 268 / 14 Official Journal of the European Communities 30 . 9 . 83 ANNEX la 1 . Programme : 1982 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Morocco 4 . Product to be mobilized : common wheat 5 . Total quantity : 1 400 tonnes 6 . Number of lots : one (in two parts : 877 tonnes and 523 tonnes) 7 . Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229 , NL-6430 AZ Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5% maximum) 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 877 tonnes : 'MAROC 2526 / TANGER / FROMENT TENDRE / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 523 tonnes : 'MAROC 2158X / TANGER / FROMENT TENDRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 11 . Port of shipment : Hamburg, Bremen , Rotterdam , Antwerp, London, Liverpool , Belfast, Le Havre, Ro,uen , Marseille , Dunkerque , Genoa, Trieste or another Community port with shipping connections with the recipient country (2) 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 12 October 1983 16 . Shipment period : 877 tonnes : 1 to 15 November 1983 523 tonnes : 15 to 30- November 1983 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R '. (2) In all cases where a port other than those listed above is chosen , the tender must be accompanied by a declaration by the competent port authorities certifying that the port has connections with the recipient country during the period of shipment provided for in point 16 . 30 . 9 . 83 Official Journal of the European Communities No L 268 / 15 BILAG lb  ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16  ANNEX lb ANNEXE lb  ALLEGATO lb  BIJLAGE lb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhal ters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 1 400 Pand Latenstein BV Rotterdam Silo Excelsior Rotterdam No L 268/ 16 Official Journal of the European Communities 30 . 9 . 83 ANNEX Ha 1 . Programme : 1982 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : People's Republic of China 4. Product to be mobilized : common wheat 5 . Total quantity : 10 732 tonnes 6 . Number of lots : two (Lot 1 : 7 266 tonnes / Lot 2 : 3 466 tonnes) 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 41 1 475) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5 % maximum) 10 . Packaging : in bulk 11 . Port of shipment : Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre , Rouen , Marseille, Dunkerque, Genoa, Trieste or another Community port with shipping connections with the recipient country (') 12 . Delivery stage : fob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 11 October 1983 16 . Shipment period : 1 to 30 November 1983 17 . Security : 6 ECU per tonne (') In all cases where a port other than those listed above is chosen the tender must be accompanied by a declaration by the competent port authorities certifying that the port has connections with the recipient country during the period of shipment provided for in point 16 . 30 . 9 . 83 Official Journal of the European Communities No L 268/ 17 BILAG lib  ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ¡16  ANNEX IIb  ANNEXE IIb  ALLEGATO IIb  BIJLAGE IIb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 7 266 : 3 407 Silo P. Kruse Betriebs-GmbH Blumensand 31-33 2000 Hamburg 93 Nr. 291 601 Hamburg 1 000 Otto Behrens LagerhÃ ¤user 2226 Averlak Nr. 021 406 BrunsbÃ ¼ttel 2 859 Lagerhaus Westerweyhe Kurt Masuhr IndustriestraÃ e 3 3110 Uelzen 2 Nr. 174 201 Uelzen 2 3 466 : 1 304 Silo P. Kruse Betriebs-GmbH Blumensand 31-33 2000 Hamburg 93 Nr. 291 601 Hamburg 496 Otto Behrens LagerhÃ ¤user 2226 Averlak Nr. 021 406 BrunsbÃ ¼ttel 1 286 Speditions- und Handelsgesellschaft mbh Kock KG Postfach 1108 2223 Meldorf Nr. 295 103 Meldorf 380 Hermann Stoefen Sped.-Lagerung 2241 Pahlen Nr. 322 701 Pahlen No L 268/ 18 Official Journal of the European Communities 30 . 9 . 83 ANNEX Ilia 1 . Programme : 1982 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Jordan 4. Product to be mobilized : common wheat 5 . Total quantity : 625 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-6430 AZ Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5 % maximum) 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : ' 2108 JORDAN / WHEAT / AQABA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' 1 1 . Port of shipment : Hamburg, Bremen , Rotterdam, Antwerp, London , Liverpool , Belfast, Le Havre , Rouen , Marseille , Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (2) 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 12 October 1983 16 . Shipment period : 1 to 30 November 1983 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R '. (2) In all cases where a port other than those listed above is chosen , the tender must be accompanied by a declaration by the competent port authorities certifying that the port has connections with the recipient country during the period of shipment provided for in point 16 . 30 . 9 . 83 Official Journal of the European Communities No L 268/ 19 BILAG Mb  ANHANG Mb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IIIÃ ²  ANNEX Mb  ANNEXE Mb  ALLEGATO IIIb  BIJLAGE IIIb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 625 Pand Latenstein BV Rotterdam Silo Excelsior Rotterdam No L 268/20 Official Journal of the European Communities 30 . 9 . 83 ANNEX IVa 1 . Programme : 1982 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Mali 4 . Product to be mobilized : common wheat 5 . Total quantity : 109 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-6430 AZ Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5 % maximum) 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'MALI 223 1 -PI / FROMENT TENDRE / LOMÃ  EN TRANSIT POUR TOMBOUCTOU / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 11 . Port of shipment : Hamburg, Bremen , Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre , Rouen , Marseille, Dunkerque, Genoa, Trieste or another Community port with shipping connections with the recipient country (2) 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 12 October 1983 16 . Shipment period : 1 to 30 November 1983 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R'. (2) In all cases where a port other than those listed above is chosen , the tender must be accompanied by a declaration by the competent port authorities certifying that the port has connections with the recipient country during the period of shipment provided for in point 16 . 30 . 9 . 83 Official Journal of the European Communities No L 268/21 BILAG IVb  ANHANG IVb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV6  ANNEX IVb  ANNEXE IVb  ALLEGATO IVb  BIJLAGE IVb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og Ã ¡dresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 109 Pand Latenstein BV Rotterdam Silo Excelsior Rotterdam No L 268/22 Official Journal of the European Communities 30 . 9 . 83 ANNEX Va 1 . Programme : 1982 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Burundi 4 . Product to be mobilized : common wheat flour 5. Total quantity : 400 tonnes (548 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-6430 AZ Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10,5% minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  double jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : ' 518 E2 / FARINE DE FROMENT / MOMBASA EN TRANSIT Ã BUJUMBURA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 1 1 . Port of shipment : Copenhagen, Ã rhus, Hamburg, Bremen , Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre, Rouen , Marseille, Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (2) 1 2 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 12 October 1983 16. Shipment period : 1 to 30 November 1983 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (2) In all cases where a port other than those listed above is chosen , the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16 . 30 . 9 . 83 Official Journal of the European Communities No L 268/23 BILAG Vb  ANHANG Vb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  V6  ANNEX Vb  ANNEXE Vb  ALLEGATO Vb  BIJLAGE Vb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿3Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 548 Pand Latenstein BV Rotterdam , Silo Excelsior Rotterdam No L 268/24 Official Journal of the European Communities 30 . 9 . 83 ANNEX Via 1 . Programme : 1982 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Somalia 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 800 tonnes (1 096 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-6430 AZ Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10,5% minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  double jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'SOMALIA 1332 / WHEAT FLOUR / MOGADISCIO / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' 11 . Port of shipment : Copenhagen , Arhus, Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre , Rouen, Marseille, Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (2) 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 12 October 1983 16 . Shipment period : 1 to 30 November 1983 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (2) In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16 . 30 . 9 . 83 Official Journal of the European Communities No L 268/25 BILAG VIb  ANHANG VIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  VI6  ANNEX VIb  ANNEXE VIb  ALLEGATO VIb  BIJLAGE VIb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 1 096 Pand Latenstein BV Rotterdam Silo Excelsior Rotterdam